Citation Nr: 1715277	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A §1318 (West 2014).

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  He died in March 2010.  The Veteran served in Vietnam from January 1970 to April 1971.  The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Milwaukee VA Pension Center of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to service connection for cause of the Veteran's death, the appellant contends that the Veteran's congestive heart disease was caused by his chronic alcoholism which was directly due to his service-connected posttraumatic stress disorder (PTSD).  In the alternative, the wife argues that the Veteran's exposure to Agent Orange in Vietnam caused his congestive heart disease. 

The Veteran's death certificate lists the immediate cause of death as congestive heart failure.  The certificate also lists chronic alcoholism as a significant condition contributing to the Veteran's death.  The Veteran had not previously filed a claim for service connection for any type of heart disease.  However, the Veteran served in Vietnam from January 1970 to April 1971.  See DD-214.  

The Veteran was service-connected for the following disabilities prior to his demise: posttraumatic stress disorder (PTSD) with bipolar disorder rated at 70 percent disabling; tinnitus rated at 10 percent disabling; skin condition rated at 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  The Veteran had a combined disability rating of 80 percent from May 1, 2003.  Further, the Veteran was assigned a total disability rating based on individual employability (TDIU) from May 1, 2003.  

In February 2011, VA obtained an opinion regarding the Veteran's cause of death.  The VA physician addressed whether the Veteran's congestive heart failure was due to ischemic heart disease.  Notably, at the outset of the opinion, the physician stated that "a separate mental health examination...would address the relationship between PTSD and alcoholism."  After reviewing the file, including the Veteran's latest echocardiogram, electrocardiogram, and x-rays, the physician opined that there was no evidence of ischemic heart disease.  Specifically, the Veteran's enlarged heart was consistent with his long standing hypertension and diastolic dysfunction.  Further, the physician explained that alcoholism is known to cause cardiomyopathy and alcohol abuse may cause diastolic dysfunction.  However, because the Veteran had long standing hypertension and normal systolic function, the doctor could not determine what contribution, if any, alcoholism had on the Veteran's heart condition without resort to speculation.  

While the Board acknowledges the VA physician's opinion, the physician failed to comment on whether the Veteran's service-connected PTSD with bipolar disorder lead to chronic alcoholism which caused congestive heart failure and ultimately the Veteran's death.  Upon review of the electronic file, a few weeks before his death the Veteran sought treatment from VA for psychiatric issues.  Specifically, the Veteran was admitted to VA for depression, suicidal ideation and family problems.  See March 2011 VA treatment record.  He told VA that he was drinking heavily in order to deal with family problems; specifically, he was "currently supporting multiple members of his wife's family [and had] to drink in order to deal with [that] situation."  Id.  The Veteran emphasized that he did "not want to return home and want[ed] assistance with locating another situation."  Id.  The Board finds that a remand is warranted in order to obtain an addendum opinion regarding the Veteran's death that discusses whether the Veteran's service-connected PTSD with bipolar disorder lead to chronic alcoholism which caused congestive heart failure and ultimately his death.  

The Board also finds that there may be missing records that are needed in order to properly evaluate the appellant's claim.  Notably, a March 2010 discharge slip showed that the Veteran was held in-patient at a VA medical center from January to March 2010.  In fact, the Veteran passed away 16 days after he was discharged.  The electronic claims file does not contain pertinent records showing the Veteran's day-to-day treatment at that facility.  On remand, VA should obtain all outstanding VA treatment records, to include those documenting the Veteran's day-to-day treatment at this VA medical center just days before his death.

Finally, in regard to DIC and accrued benefits, on March 1, 2011, the appellant was informed of the Milwaukee Pension Center's decision denying entitlement to DIC and accrued benefits.  In response to the rating decision and letter, the appellant sent a statement "disagree[ing] with the [Pension Center's] decision."  See June 2011 appellant statement.  The Board finds the appellant therefore timely expressed her disagreement with both the denial of entitlement to service connection for the Veteran's death, entitlement to DIC, as well as the denial of accrued benefits.  To date, the AOJ has not provided the appellant with a statement of the case in response to this timely notice of disagreement as to the DIC or accrued benefits claim.  Because the notice of disagreement placed the issue in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify any outstanding relevant private treatment records regarding the Veteran's service-connected disabilities and/or the causes of his death.  The AOJ should undertake appropriate development to obtain all outstanding pertinent private treatment records, to include the Veteran's 1984 treatment records from Martin Memorial Hospital and February 2010 records from Atlanta Radiology Consultants, P.C.  Such records may include x-rays, electrocardiograms, and echocardiograms.  The appellant's assistance should be requested as needed.  

All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the appellant and her representative of the status of the Veteran's records, and give the appellant the opportunity to obtain the records on her own.

2.  Obtain all outstanding VA treatment records, to include records from both the Montgomery and Tuskegee VAMC dated from January 1984 until the Veteran's death in March 2010 and records from the Miami VAMC from January 1989 until the Veteran's death in March 2010.  Further, the records should include the Veteran's day-to-day care from January 2010 to March 2010 at the Montgomery and/or Tuskegee VAMC.  

All obtained records should be associated with the evidentiary record.  

3.  After #1 and #2 have been completed, and after all records obtained have been associated with the evidentiary record, the AOJ should obtain an opinion from a physician with appropriate expertise to determine the nature and etiology of the cause(s) of the Veteran's death.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the physician.  The opinion must include a notation that this record review took place.

After reviewing the evidentiary record, the physician is asked to respond to the following:

a.  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected PTSD with bipolar disorder caused or contributed substantially and materially to the Veteran's death? (Did the Veteran's service-connected PTSD involve an active process affecting vital organs such that there was a resulting general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death?)

The physician should specifically address the nature and all manifestations and effects of the Veteran's PTSD with bipolar disorder, to include addressing the multitude of symptoms as described in the Veteran's treatment records and his wife's lay statements, to include depression, suicidal ideation, and family problems.

The physician should also specifically discuss all of the medications used by the Veteran to treat his service-connected PTSD with bipolar disorder and its symptoms, to include all prescription and over-the-counter medications, and any effects from the medications and their long-term use.  See, e.g., March 2010 VA treatment record (Veteran was on metoprolol tartrate, clonazepam, divalproex, and 11 other medications before he passed away).  The physician should also specifically address the Veteran's chronic alcohol use and its effect on his service-connected PTSD.  

4.  After completing remand directive #1-3 above, issue a statement of the case (SOC), and notify the appellant and her representative of her appellate rights, with respect to the issues of entitlement to DIC and accrued benefits.  The appellant and her representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the appellant perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

5.  After the development requested above is completed, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the claim for service connection for the cause of the Veteran's death remains denied, provide the appellant and her representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







